NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Argued September 25, 2018 
                                 Decided October 4, 2018 
                                              
                                          Before 
 
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       AMY C. BARRETT, Circuit Judge 
 
No. 17‐3223 
 
MOMO ENTERPRISES, LLC, et. al.                    Appeal from the United States District 
      Plaintiffs‐Appellants,                      Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 1:15‐cv‐11074 
POPULAR BANK, et al.,                              
      Defendants‐Appellees.                       Sharon Johnson Coleman, 
                                                  Judge. 
                                                   
                                                   
                                         O R D E R 

       The plaintiffs‐appellants in this case filed this suit challenging the sales and 
foreclosures of a residential and a commercial condominium in Chicago and their 
subsequent evictions from those properties. They alleged a large conspiracy made up of 
twenty‐four distinct parties including neighbors, banks, attorneys, title companies, a 
holding company, a condominium association, law firms and individual lawyers. The 
plaintiffs’‐appellants’ Second Amended Complaint alleged violations of due process, 
the Sherman Act, the Clayton Act, the Fair Debt Collections Act, the Fair Housing Act, 
and Civil Conspiracy to violate the plaintiffs’ civil rights pursuant to 42 U.S.C. § 1985(3), 
among other state and federal law claims. We have reviewed carefully the opinions and 
No. 17‐3223                                                                               Page  2 
 
orders of the district court in this matter, including the district court’s Memorandum 
Opinions and Orders, one dated March 30, 2017, and two dated September, 30, 2017; the 
parties’ briefs on appeal; Popular Bank and Chuhak & Tecson, P.C.’s Rule 38 Motion for 
Sanctions Against Appellants and Appellants’ Counsel; and Appellants’ Response to 
Appellees’ Rule 38 Sanctions.   
 
            The plaintiffs have asked this court to summarily affirm the district court. 
Summary affirmance may be in order when the arguments in the opening brief are 
incomprehensible or completely insubstantial. United States v. Fortner, 455 F.3d 752, 754 
(7th Cir. 2006). Having reviewed the briefs and record, we find that the arguments in 
the briefs are insubstantial and do not give us any reason to reconsider the judgment 
and opinions of the district court. Consequently, we summarily affirm the judgment of 
the district court for the reasons set forth in that court’s Memorandum Opinions and 
Orders in this case.   
 
            We must also address Popular Bank and Chuhak & Tecson, P.C.’s Rule 38 
Motion for Sanctions Against Appellants and Appellants’ Counsel and, in turn, 
Appellants’ Response to Appellees’ Rule 38 Sanctions. We note that in addition to the 
Motion for Sanctions pursuant to Federal Rule of Appellate Procedure 38 filed in this 
court, some of the defendants also filed motions for sanctions in the district court 
pursuant to Rule 11 of the Federal Rules of Civil Procedure.1  In granting those 
sanctions, the district court determined that:   
             
            The allegations in the 179‐page, 34‐count SAC [second amended 
            complaint] make it clear that Plaintiffs’ counsel did not engage in a 
            reasonable investigation into the facts and law surrounding the Rooker‐
            Feldman doctrine and state action, among other things. By imposing 
            sanctions here, this Court is making sure that Plaintiffs’ counsel, as a 
            proponent of the positions in the SAC, incurs the costs of investigating 
            and responding to the relevant facts and law. Id. 
                                                 
            1  The first Motion for Sanctions under Fed. R. Civ. P. 11 was filed by defendants 

Popular, Inc., Banco Popular North America (“BPNA”) d/b/a Popular, Community 
Bank; Thomas Horn; Chuhak & Tecson, P.C.; Terence G. Tiu; Daniel J. Fumagalli; 
Joshua S. Hyman; and Kara Allen. District Court R. 67. The Second Motion for Sanctions 
under Fed. R. Civ. P. 11 was filed by defendant Kovitz Shifrin Nesbit, P.C. District 
Court R. 89. 
             
No. 17‐3223                                                                             Page  3 
 
         
        It is this Court’s position that sanctions should be a last resort. Plaintiffs 
        pursued this action aggressively, despite this Court’s previous rulings and 
        warnings. To be frank, sanctions would likely be warranted for filing the 
        190‐page, 33‐count proposed third amended complaint. … After 
        considering the parties’ positions, this Court, pursuant to Rule 11(c), 
        awards reasonable attorney fees and costs up to a combined total of 
        $20,000 to the moving parties and against Plaintiffs’ counsel, Robert D. 
        Shearer, for the time period from the filing of the second amended 
        complaint to this Courtʹs ruling on the motion for leave to amend.   
         
Momo Enterprises, LLC v. Banco Popular of N. Am., No. 15‐CV‐11074, 2017 WL 4357390, at 
*4 (N.D. Ill. Sept. 30, 2017).     
 
        Despite the sanctions issued by the district court, the plaintiffs have continued 
pursuing each claim against each defendant throughout the appeal, (at oral argument 
the plaintiffs’ counsel stated that the plaintiffs have not abandoned any claims against 
defendants, other than the claim of diversity jurisdiction), including the thirty‐four 
claims in the Second Amended Complaint against twenty‐four defendants filed in a 
179‐page complaint. Despite the district court’s many rulings, warnings, and ultimately, 
sanctions, the plaintiffs have not exercised any more discretion in pursuing these claims 
on appeal. In view of the multiple obvious reasons that dismissal was warranted in the 
district court, we find that this appeal was frivolous. In addition to affirming the award 
of sanctions granted pursuant to Federal Rule of Civil Procedure 11 by the district court 
in its Memorandum Opinion and Order of September 30, 2017, we sanction the 
plaintiffs‐appellants in the amount of $2,500 for the filing of a frivolous appeal, the 
amount to be divided equally among the moving parties. We view this amount as 
adequate without need for further accounting of costs and fees. 
 
        The judgments of the district court are summarily AFFIRMED in all respects.